Mr. Justice Agnew
delivered the opinion of the court, November 18th 1872.
In Brocket v. Ohio & Penna. R. R. Co., 2 Harris 241, it was held that the right of a railroad company to enter upon and appropriate land for the use of its road includes the right to remove a dwelling-house. The Act of 9th April 1867, Purdon by Brightly 1452, pl. 1, uses the word “ ground” in the first part of the section, as synonymous with land, the word used in all other parts of the section, as such land and said land. To confine the word land or *379ground to such only as is bare of buildings would render the act often inoperative in closely built towns and cities. We see no reasons therefore to exclude from the power of the school directors the authority to enter upon and occupy improved town lots. Nor do we think that the ownership, by the school district, of an adjoining lot, will prevent the directors from taking, in addition thereto, so much ground as is necessary for the eligible sites for school-houses referred to in the act, where (as here) both the properties together do not exceed the quantity allowed by the act for such purposes.
Order and judgment affirmed.